Filed pursuant to Rule 424(b)(3) File No. 333-178651 PROSPECTUS United Realty Trust Incorporated Maximum Offering of 100,000,000 Common Shares United Realty Trust Incorporated, The Dual Strategy REIT, is a Maryland corporation that intends to invest in a wide variety of commercial property types. We intend to elect to qualify and be taxed as a real estate investment trust for U.S. federal income tax purposes, or REIT, commencing with our taxable year ending December 31, 2013. We are not a mutual fund and do not intend to register as an investment company under the Investment Company Act of 1940, as amended, or the Investment Company Act. We are offering up to 100,000,000 shares of our common stock, $0.01 par value per share, or Common Shares, in our primary offering at a price of $10.45 perCommon Shareon a “best efforts” basis throughUnited Realty Securities, a division of Cabot Lodge Securities, LLC (“United Realty Securities” or “dealer manager”) our dealer manager. “Best efforts” means that our dealer manager is not obligated to purchase any specific number or dollar amount of Common Shares. We also are offering up to 20,000,000 Common Shares pursuant to our distribution reinvestment program, or DRIP. Until the NAV pricing start date, as defined below, the offering price per Common Share under our DRIP will be $10.00. Commencing on the NAV pricing start date, the offering price per Common Share in our primary offering and under our DRIP will be equal to our NAV per Common Share, as defined below under “Prospectus Summary — What is the offering price for our Common Shares?", plus applicable selling commissions and dealer manager fees. At no time will the offering price per Common Share under our DRIP be less than 95% of the fair market value per Common Share. The term “NAV pricing start date” refers to the earliest to occur of: (a) our investing in assets with an aggregate cost, including our pro rata share (direct or indirect) of debt attributable to such assets, in excess of $1 billion; (b) our raising net offering proceeds of in excess of $650 million in our primary offering; (c) our advisor's determination, subject to oversight by our board of directors and based in part on an appraisal of our properties by the independent valuer in accordance with the valuation guidelines established by our board of directors, that our NAV per Common Share is greater than $10.45; and (d) January 15, 2015. The term “NAV” stands for “net asset value”. We reserve the right to reallocate the Common Shares we are offering between the primary offering and our DRIP. We are externally advised by United Realty Advisors LP, or our advisor. Investing in our Common Shares involves a high degree of risk. See “Risk Factors” beginning on page 32 to read about risks you should consider before buying our Common Shares. These risks include the following: •
